DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 9 and 10 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 August 2020.

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (USP 5,839,765 hereinafter “Carter”) in view of Cain et al. (USP 5,755,287 hereinafter “Cain”). 
In regards to claims 1 and 2, Carter discloses a tubular joint comprising: a first tubular member (10) and a second tubular member (12), the first tubular member having an end face configured to face a corresponding end face of the second tubular member;
a clamping device (22) to clamp the tubular members to each other with the end face of the first tubular member in contact with the end face of the second tubular member; and
an annular sealing element (40, 62, 64) to be received in an annular groove formed by a first annular recess in the end face of the first tubular member and an opposite second annular recess in the end face of the second tubular member, the annular sealing element comprising:

an annular first seal member (62) mounted to the metallic body and configured to be in sealing contact with a first radially extending sealing surface provided in said first annular recess radially inwardly of the first tapered sealing surface when the tubular members are clamped to each other;
an annular second seal member (64) mounted to the metallic body and configured to be in sealing contact with a second radially extending sealing surface provided in said second annular recess radially inwardly of the second tapered sealing surface when the tubular members are clamped to each other wherein
the first and second spring-energized seal members are configured to be prestressed upon clamping of the tubular members to each other (fig. 2 shows this capability).
Carter does not disclose the first and second annular seal members being spring-energized.
However, Cain teaches a similar annular sealing element comprising two polymeric spring energized annular sealing members (60).
It would have been obvious at the time of filing to of ordinary skill in the art to provide the annular sealing element of Carter with spring-energized seals in order to ensure effective sealing despite substantial imperfections on the sealing surfaces of the assembly, including 
In regards to claim 3, Carter further discloses the metallic body has a central base part, a flexible first flange (60) and a flexible second flange (60), wherein the first and second flanges are located opposite each other and connected to the base part at opposite ends thereof and wherein said first and second outer sealing surfaces of the metallic body are provided on the base part;
the first seal member is a first polymeric seal member mounted to the first flange of the metallic body (shown in fig. 3);
the second seal is a second polymeric seal member mounted to the second flange of the metallic body (shown in fig. 3); and
the first and second flanges of the metallic body are configured to be prestressed upon clamping of the tubular members to each other.
In regards to claims 4, Carter further discloses the first polymeric seal member is mounted in an annular recess (54) provided in the first flange of the metallic body.
In regards to claims 5, Carter further discloses the second polymeric seal member is mounted in an annular recess (54) provided in the second flange of the metallic body.
In regards to claims 6, Carter further discloses the first flange of the metallic body comprises a first contact surface configured to be pressed against the first radially extending sealing surface upon clamping of the tubular members to each other;
the second flange of the metallic body comprises a second contact surface which is located opposite said first contact surface and configured to be pressed against the second radially extending sealing surface upon clamping of the tubular members to each other;

the second polymeric seal member comprises an annular polymeric body which is configured to project beyond said second contact surface when the sealing element is in an unloaded state (shown in fig. 3).
In regards to claims 7 and 8, Cain further discloses each spring-energized polymeric seal member comprises an annular polymeric body (60) and an annular spring (66), wherein the polymeric body comprises an inner sealing lip and an opposite opposing outer sealing lip, and wherein the annular spring is disposed in a channel provided in the polymeric body between the inner and outer sealing lips (shown in fig. 3), wherein the spring is a metallic spring (see column 4, lines 18-19).
It would have been obvious at the time of filing to of ordinary skill in the art to provide the annular sealing element of Carter with spring-energized seals in order to ensure effective sealing despite substantial imperfections on the sealing surfaces of the assembly, including scratches, pitting, excessive tolerances, or out of round or warpage characteristics, as taught by Cain at column 2, lines 17-22.

Response to Arguments
Applicant's arguments filed 09 February 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the seals of Carter are not prestressed, it is first noted that this limitation is recited functionally. Claim 1 merely recites the first and second seal 
In response to applicant’s argument that modifying the seals of Carter to be spring-energized would render the mechanism inoperable for its intended purpose, it is noted that applicant has merely stated that the modification would render it inoperable and has not provided any evidence to back up this assertion. The examiner believes that the modification would be effective in order to ensure effective sealing despite substantial imperfections on the sealing surfaces of the assembly, including scratches, pitting, excessive tolerances, or out of round or warpage characteristics, as taught by Cain at column 2, lines 17-22. Therefore, this argument is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        02/16/2021